Case 3:19-cv-00331-CWR-FKB

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

Document 1 Filed 05/09/19 Page 1 of 15

“

9

 

—Eli #0 |

for the nan | j

cc pn ectecte ct MAY 09 2019 | |
Southern District of Mississippi

Northern Division

QUINCY D. TAYLOR

   

 

: ARAHUN, JOHNSTON
neve nn DEPUTY]
nae

219-cv-S3l- GoR-FKB

 

 

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
==

UNIVERSITY OF MISSISSIPPI MEDICAL CENTER;
RUSSELL DONALD; STEPHEN PARNELL;
SHEVALIAN WARE; REBECCA KEEFER

Jury Trial: (check one) [V ]ves [_]No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EM

I. The Parties to This Complaint

A. The Plaintiff(s)

Nome ee ee ee ee ee ee ae

PLOYMENT DISCRIMINATION

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

QUINCY D. TAYLOR

 

Street Address

221 ALLSTATE DR

 

City and County

JACKSON, HINDS

 

State and Zip Code

MS, 39211

 

Telephone Number
E-mail Address

601-946-9774
itaylorq83@gmail.com

 

The Defendant(s)

Provide the information below for eac

h defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (i/tnown). Attach additional pages if needed.

Page | of 6
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 2 of 15

Pro Se ? (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

UNIVERSITY OF MISSISSIPPI MEDICAL CENTER, (organization)

 

 

2500 N. STATE STREET
JACKSON, HINDS

MS, 39216

(601) 984-1000

 

 

 

 

 

Russell Donald (individual in official capacity)

 

Director - IT Service Delivery
2500 N. STATE STREET
JACKSON, HINDS

MS, 39216

(601) 984-1000
rdonald@umc.edu

 

 

 

 

 

 

Stephen Parnell (individual in official capacity)

 

Manager - Field Support
2500 N. STATE STREET
JACKSON, HINDS

MS, 39216

 

 

 

 

(601) 984-1000

sparnell@ume.edu

 

 

Shevalian Ware (individual in official capacity)

 

Manager - Field Support

 

2500 N. STATE STREET

 

JACKSON, HINDS

 

MS, 39216

 

(601) 984-1000

 

 

Defend ant NO-.F (sec attached )

Page 2 of 6
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 3 of 15

B. The Defendant(s) continued

Rebecca Keefer (individual in official capacity)
HR Business Partner

2500 N. State Street

Jackson, MS 39216
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 4 of 15

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IL.

Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name UNIVERSITY OF MISSISSIPPI MEDICAL CENTER
Street Address 2500 N. STATE STREET

City and County JACKSON, HINDS

Siate and Zip Code MS, 39216

Telephone Number (601) 984-1000

 

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

OO

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIE, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

HT.

Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 5 of 15

l

Statement of Claim (See attache d>

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

LONNNOO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
August 2, 2013; May 13, 2014; June 1, 2015; April 2016; July 3, 2016; April 4, 2018; April 16, 20018

 

Cc. I believe that defendant(s) (check one):

CL]
[v1

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

SOOOOOD

race

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)
depression - major depressive disorder with anxiety

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 6 of 15

III. Statement of Claim

University of Mississippi Medical Center failed to engage with me in an interactive process to
discuss reasonable accommodations. This discriminatory action directly attributed to the
exacerbation of my service-connected disabilities of which | explicitly disclosed to UMMC prior to
the subsequent discrimination. As a result of significant exacerbation of my disabilities, | am now
rated “permanently and totally disabled” or “unemployable” by the Department of Veterans Affairs,
effective April 28, 2018. Had UMMC engaged with me in an interactive process to discuss possible
accommodations, my working conditions could have been improved, exacerbation and mental
anguish could have been avoided, and ! would not have felt compelled to resign due to unendurable
conditions imposed by management. As a result of these events, my subsequent inability to
maintain substantially gainful employment has materialized in a reduced wage-earning capacity.

Throughout my tenure at UMMC, | reported to three "Field Support" managers; Shelvalian Ware,
Stephen Parnell, Russell Donald, and once again Stephen Parnell, respectively. Shelvalian hired me,
and shortly after that, | got reassigned to report to Stephen. | was then reassigned to report to
Russell. Russell then moved up to Director, so Stephen was reassigned to Russell's vacant Field
Support Manager position. Subsequently, | was reassigned to report to Stephen once again. At that
point, Field Support Managers were to report to Russell. Neither reassignment was an
advancement, promotion or accommodation for my disability. As a result of this structure, each of
my direct managers, one of which got promoted to Director, were all aware of my disability status
and efforts to discuss accommodations throughout my entire tenure at UMMC.
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 7 of 15

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

| was hired December 12, 2012, by Shelvalian Ware, as an "End User Computing Specialist Associate"
after working the previous six months in the same role as a contractor at UMMC. Shortly after hired in
December, | was assigned to absorb the work assignments of two other employees who got reassigned
during restructuring. | expressed my concern to Shelvalian about this. However, my concerns were
brushed off. Fresh on the job, | feared being labeled a "complainer’ or "troublemaker" as Shelvalian
stated, "I hate when people come in starting shit," referring to my expressing concern about my new
assignment. | felt intimidated. As time progressed, | observed that this type of speech and behavior was
very prevalent in the "Field Support” office environment, located in "Z109" on the Main UMMC Campus.

(See attachedt
(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of

your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that | filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)
MAY 2, 2018

B. The Equal Employment Opportunity Commission (check one):

has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 02/11/2019

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[J 60 days or more have elapsed.
[ | less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 8 of 15

E. The facts of my case are as follows (continued)

I was hired December 12, 2012, by Shelvalian Ware, as an "End User Computing Specialist
Associate" after working the previous six months in the same role as a contractor at UMMC. Shortly after
hired in December, | was assigned to absorb the work assignments of two other employees who got
reassigned during restructuring. | expressed my concern to Shelvalian about this. However, my concerns
were brushed off. Fresh on the job, I feared being labeled a "complainer" or "troublemaker" as Shelvalian
stated, "I hate when people come in starting shit,” referring to my expressing concern about my new
assignment. | felt intimidated. As time progressed, I observed that this type of speech and behavior was
very prevalent in the “Field Support" office environment, located in "Z109" on the Main UMMC Campus.
J was later written up by Shelvalian for "poor time management.” Shelvalian could not explain to me what
I had done to warrant the discipline, so I refused to sign the disciplinary form because I did not
understand the reason for the discipline. However, she entered this adverse action into my employee
profile in Lawson. I experienced an emotional breakdown in Shelvalian's office due to work-related stress
in July of 2013 for which I sought mental health treatment at the Sonny Montgomery VA Medical Center.
l also witnessed my co-worker Tocarra Jenkins experience an emotional breakdown in the office after
being humiliated in front of others by a barrage of verbal attacks about her hygiene from Shelvalian Ware.
Tocarra left her "Field Support" position shortly after that. On one occasion during 2013, I approached
Shelvalian in her office to have her, as my manager, validate my IT work experience for CE credit
towards my CompTIA A+ and Security+ Certifications, Shelvalian's response was, “I am not ready to get
involved in that shit." Subsequently, my certifications expired in 2014, and I would now have to start the
entire certification process from scratch. The majority of my coworkers would complain amongst one
another about the offensive speech and style of management, but no one was brave enough to risk losing
their job or retaliation by speaking out. In November 2014, Shelvalian proceeded to harass me for several
days in the office by attempting to persuade me to allow her to take out a life insurance policy on me, in
which there was no insurable interest. I proceeded to decline several times. However, she was very
persistent. Shelvalian began treating me indifferent and would speak negatively about me to the other
Field Support managers and my co-workers, thus, hindering my chances of advancement. Through
various conversations with Shelvalian, I learned that her child's father was also a disabled veteran whom
she expressed disdain. During April of 2016, while at the Field Support office located at Z109, while in
the presence of several witnesses, Shelvalian Ware said, "Quincy reminds me of ‘Huck,' the character
from the television series Scandal." The television series aired from 2012 -2018. "Huck's" character is
described as, "a former B613 operative whose skills include computer hacking, assassination and torture,
and is emotionally crippled, socially awkward and broken inside." It appears Shelvalian compared me to
the character "Huck" because of my prior military service, my current job as a computer tech, and
because I appeared to be "emotionally crippled" and "broken inside." 1 was so embarrassed because she
knew of my struggles with mental health and that she said this in the presence of my co-workers. This is
the essence of discrimination! Formulating opinions about others not based on their merits, but rather, on
their membership in a group with the same characteristics.

During the first quarter of 2013, I was reassigned to report to Stephen Parnell. This reassignment
was neither an advancement or promotion. However, I received additional responsibility, in addition to
the overwhelming assignment I previously attempted to discuss with Shelvalian. I was now assigned to
assume the role of "Server/Application Support" for several complex departmental applications and
everything that entails. These duties typically were assigned to employees with the title, "Information
Technology Support Analyst" or "Business Systems Application Coordinator Analyst." ] was assigned to
perform these duties in conjunction with my ordinary duties at the entry level position of "End User
Comp Spec-Associate." I was also now responsible for computer moves, adds, and changes, for more than
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 9 of 15

15 different departments located throughout the main campus as well as the Jackson Medical Mall. This
responsibility was a result of the "Move Adds & Changes" (MAC) group’s dissolution during
restructuring. On Friday, August 2, 2013, | submitted a late assignment to Stephen. Stephen questioned
me as to why this assignment was late. I then, explained, "I don't like to make excuses, but I've been
stretched to the limit as of late." | went on to say, "I also get many emails, phone calls, and stops in the
hallway as well. There used to be three techs in my area; now it's only me." I informed Steven of my
treatments at the VA and learned that he had served in the military as well in the United States Air Force
for seven years during our conversation. After complaining, Stephen promised that things would not
continue this way and to allow some time for management to sort things out. However, this never
happened as the excessive assignment remained my responsibility throughout my tenure at UMMC.

During the first half of 2014, I was reassigned to report to Russell Donald. After my previous two
managers, Shelvalian and Stephen failed to address my need for accommodation due to my disabilities; 1
explicitly requested to discuss the need to improve my working conditions with Russell Donald on more
than one occasion. I attempted to offer suggestions on improving my working conditions, but
management ignored my ideas. I then sent Russell a meeting invitation in which I explicitly stated that I
would like to discuss "improving my working conditions” because of “physical and mental exhaustion.” [
attached a list detailing my current work assignment. The list containing my current work assignment was
structured in such a way, that it was effortless to realize that my work assignment was excessive. This
meeting never took place. | feared that 1 had already been labeled a "shit starter" as Shelvalian implied
earlier; therefore, | was very reluctant to approach Russell again for fear of being ostracized. | struggled
considerably during this time. I began having trouble concentrating as I wondered if I had complained
once too many times. I began having trouble sleeping, thinking, communicating and focusing. I was
humiliated and embarrassed that I had exposed my mental struggles with management only for them to
ignore it and use it against me. I understand now why individuals are reluctant to disclose problems with
mental health because of stigmas that are huge barriers to overcome. UMMC's mandatory annual
compliance training lists ignoring emails and phones calls as acts that contribute to a hostile environment
and advises all employees against it. I struggled for nearly a year before I finally built the courage to
reach out again. I again sent a meeting invitation, listed my entire detailed work assignment and stated, "I
would like to discuss the following list with you very soon," This time a meeting was set up a few days
later at Russell's Jackson Medical Mall office. In the meeting, Russell delayed in discussing
accommodations by informing me that my work assignment would need to be reviewed.

Shortly after that, Russell got promoted to Director and failed to follow through. These events
took place during the late part of 2015, early 2016. I was left in a jumble of confusion as I was reassigned
to report to Stephen once more. Russell never mentioned this again once Director and began ignoring my
phone calls and would not return voice messages. Already aware of my previous concems, Stephen acted
carelessly and proceeded to worsen the situation. I applied to, however, decided not to pursue a
questionable position that Stephen had posted with a vague description. Around the same time in August
of 2016, I applied for and accepted a lower paying "Field Support Associate" position for the School of
Health-Related Professions.

By this time, UMMC had the "SHRP" position posted externally. For that reason, [ accompanied
my application with a letter to Stephen, addressing why I chose the "SHRP" position over the confusing,
vague position. One reason [ accepted the position at "SHRP" was to get relief from my current excessive
assignment. Another reason was that the "SHRP" assignment was mainly responsible for one central
location and it was away from the tense environment at the Field Support office in Z109 where my
cubical was. Stephen and Russel seemed very upset that I had chosen the SHRP position over the vague
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 10 of 15

position in a meeting prior to my new assignment. To my surprise, UMMC failed to fill my current
position before assigning me to my new position and management never released me from the duties of
my old assignment. I immediately reached out to our Human Resources Business partner Rebecca Kiefer
two days in a row about the matter with no response. It felt that I was involved in some dirty game or
prank, but it was real. I feared that I] was being pressured to quit. 1 began losing my motivation and
enjoyment of life. I regretted that 1 had exposed my impairment to management because it seemed to have
been adversely affecting my reputation with leadership. In 2017, after several exhausting months of
working concurrent assignments, I was then held responsible for training new hires in my old position.
However, the new hires, Jeffery Thames and Dalton Nelson terminated their employment shortly after
being hired during their training. Stephen proceeded to humiliate me in the presence of co-workers
blaming me for their rapid departure saying, It's Quincy's fault, he ran them off, he's a drill instructor.” I
told Shelvalian and many other co-workers that I was on the verge of resigning because I could no longer
bear this assignment. I drafted my resignation on April 2, 2018. Feeling unable to tolerate the suffering
under my current circumstances, I sought to save my employment by applying for other opportunities at
UMMC. At the time, I felt helpless and trapped when I learned that I got denied other opportunities away
from this misery. I then emailed the resignation dated April 2, 2018, that I had drafted earlier, to Stephen
Parnell on April 4, 2018.

In a meeting with Stephen in his office on April 16, 2018, before UMMC's acceptance of my
resignation Stephen, asked me why I was considering departure from UMMC. I explained to him in detail
what had led me to the point of considering resignation. I expressed how much I had been affected by the
actions and inactions of leadership whenever | would reach out for help. | reminded him how long I had
been experiencing burnout and how long I had been made to carry the assignment of three workers. I told
him how unfair it was to hire me into a new position but also leave me responsible for my current position
simultaneously. ] explained how I reached out to our Human Resource business partner Rebecca Kiefer
twice about this issue and how she ignored my emails as well. I expressed that I did not understand why
my assignment was excessive in comparison to employees with the same title or pay and how it made me
feel when he and other managers would ignore my inquiries such as, "what are the requirements for
advancement,” and “how can I become a better candidate "or any email for that matter. I went on to tell
him how I felt when | witnessed workers get hired and advance to a better position shortly after when
advancement is denied to more experienced candidates.

I respectfully and diligently sought to understand these decisions from a management perspective
but I was left to wonder, and this was very discouraging. In this meeting on April 16, 2018, I agreed to
Stephen Parnell's suggestion to rescind my resignation. Stephen stated that these matters would be
discussed with leadership and they would engage with me about these issues by the end of the week.
However, the very next day, instead of engaging with me in an attempt to make things right, UMMC
made the unethical decision to get rid of the problem, me, altogether. On April 17, 2018, after asking
Stephen to send me in writing his promises made during our meeting the day before, Stephen replied that
the decision had been made to accept my resignation and to deny my withdrawal.

I experienced nearly six years of rejection, and my employer was very reluctant to offer any
constructive feedback for my development as an employee although I proactively requested feedback
aside from formal routine evaluations. | performed many self-evaluations. I wanted to understand why !
kept getting rejected although I was qualified and had applied to numerous open positions. My several
disregarded inquiries about my development for promotion/advancement left me with feelings of
worthlessness. These thoughts consumed my mind and began to disturb my sleep. I soon started to doubt
myself although I was considered by my peers to be one of the top performers in my field. My mind
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 11 of 15

would race at times disturbing my concentration as I tried to figure out what I had done wrong to be
ignored by management and HR. | dreaded showing up for work. | would get feelings of nausea most
mornings before getting out of bed.

Some days, I could not drag myself out of bed for work. I started to think management mistreated
me because they witnessed and heard about my inability to control myself from becoming tearful during
emotional breakdowns while at work. I got branded as having a mental impairment. Throughout these
troubling years, I sought behind-the-scenes support from mental health professionals. Disregarding my
inquiries created an environment where I felt a tremendous amount of pressure to prove my worth
because of my perceived impairment/disability. I felt less of a human. I started to think that my ‘special
disabled veteran’ status or my actual disability, was overshadowing my merits during employment
decisions. Shelvalian would make remarks such as, "it's all in your head" and "that's just in YOUR head,"
alluding to my perceived “mental impairment" which was very embarrassing. In early 2018, I composed a
complaint and emailed it to Shelvalian and Stephen, to warn Shelvalian how her tone made me very
uncomfortable and how it made working with her very difficult. Years of condescending speech and
remarks about my impairment had taken its toll on me and was a significant factor in my decision to
resign. I was unable to escape the wrath of Shelvalian throughout my tenure at UMMC. Either Shelvalian,
Russell, or Stephen were always amongst the board members at each of my job interviews. I was assigned
to report to Shelvalian or vice versa whenever my direct manager was away from the office from 2012-
2018. 1 figured that my disability would become less significate in employment decisions if I received a
higher education. ] was under a lot of pressure, and I could no longer take it! My therapist prescribed
different medications for my depression and trouble sleeping; however, symptoms persisted. It was
extremely hard for me, but I made an "impulsive decision," as Russell Donald labeled it, to resign as I
succumbed to the pressure that had mounted over the years at UMMC. Records show that I was
responsible for my new and old assignment simultaneously up until I could no longer bear it and resigned
after being denied other opportunities.
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 12 of 15

i

£LOe form 5 (ELfaet

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enckised Privacy Act [ FEPA
Statement and other information before completing this fori.

[x] Eeoc 423-2018-01451

and EEOC
State or incal agency, Fane
Mainz (indnete Afr. Als. Alps? Home Phone Year of Birth
Mr. Quincy D Taylor (601) 946-9774 1983

 

 

 

Street Address Cily, State and ZIP Code

221 Allstate Drive, JACKSON, MS 39211

 

Nained is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe Discriminated
Againse Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No,
UNIVERSITY OF MISSISSIPPI MEDICAL CENTER 501+ (601) 984-1000
Stecet Address City, Stare and ZIP Code

2500 North State Street, JACKSON, MS 39216

 

 

 

 

 

Name Na Finployers, Members Phone Na.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate buxfes).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR SEX [] RELIGION [] NATIONAL ORIGIN 04-27-2018 04-27-2018

[ ] RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION
[ ] OTHER Gpecify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (ifadditional paper is needed, attach extra stect{sY:
On April 27, 2018, I was constructively discharged from my Field Support Specialist Associate position. J was subjected to
repeated discriminatory actions during my employment. | applied and was denied for numerous positions during my
employment. My request for reasonable accommodation related to my disability was also denied, 1 was treated less favorable
than my Caucasian and female coworkers whereas I was paid a lower salary and responsible for more job tasks. 1 began working
for the organization in December 2012.1 believe I have been discriminated because of my race (African American} and sex (male)
in violation of Title VH of the Civil Rights Act of 1964, as amended. Further, I believe 1 have been discriminated against because of
my disability in violation of the Americans with Disability Act of 1990, as amended.

 

 

i want this charge filed with both the EEOC and the State or local Agency, if ariy. [ will NOTARY - When necessary for State and Local Agency Requirements
advise the agencies !f 1 change my address or phone number and I wil! cooperate fully with
them in the processing of ny charge in accordance with their procedures.

 

I swear or affirm that I have read the above charge and that it is true to the

 

 

{ declare under penaity of perjury that the above is true and correct. best of my knowledge, infonnation aud belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

Digitally signed by Quincy Taylor on 05-02-2018 07:15 PM EDT

 

 

 
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 13 of 15

EEOC Form 161 111/76) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND Notice OF RIGHTS

 

To: Quincy D. Taylor From: Jackson Area Office
221 Allstate Drive 100 West Capitol Street
Jackson, MS 39211 Suite 338

Jackson, MS 39269

 

[| On behalf of person(s) aggrieved whose identify is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Eszean S. McDuffey,
423-2018-01451 Area Office Director (601) 948-8417

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

aan

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

 

   

Co beh f the ission
L Neypeoe C2 fL¢ [2019
Enclosures(s) Esze (McDuffey, Yi C) , (Date {taited)
Director

ce: :
© Cecelia Bass

Director of Employee Relations

UNIVERSITY OF MISSISSIPPI MEDICAL CENTER
2500 North State Street

Jackson, MS 39216
Case 3:19-cv-00331-CWR-FKB Document 1 Filed 05/09/19 Page 14 of 15

V. Relief

a. Actual, compensatory and incidental damages in the amount of One Million Dollars
($1,000,000,00) for the embarrassment, humiliation, harassment, mental anguish and severe
emotional distress, | suffered and continue to suffer as a direct and proximate result of the conduct
of the Defendants described hereinabove;

b. Fringe benefits that have incurred since the Defendant's discrimination;

c. Compensatory damages in the form of emotional pain, suffering, inconvenience, mental anguish
and other non-pecuniary losses; and

d. 1am also seeking attorneys’ fees and any and all costs associated with this lawsuit.
e. Defendants actions set forth hereinabove constitute a willful wanton and reckless disregard for
my rights to be free from in employment. | am further entitled to recover liquidated and punitive

damages in an amount to be set by the trier of fact.

f. lam also seeking such other and further relief as the Court and Jury may deem just and proper
under the circumstances as hereinabove set forth.
Case 3:19-cv-00331-CWR-FKB Document1 Filed 05/09/19 Page 15 of 15

Pro Se7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

Actual, compensatory and Incidental Damages in the amount of One Million Dollars
($1,000,000,00) for the embarrassment, humiliation, mental anguish and severe
emotional distress, and loss of employment opportunities suffered as a direct and
proximate result of the conduct of the Defendants described hereinabove;

Fringe benefits that have incurred since the Defendants’ discrimination;

Compensatory damages in the form of reduced wage-earning capacity, emotional pain,

 

(see aptackad'y

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 05/07/2019

Signature of Plaintiff

 

Printed Name of Plaintiff

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
